Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claim amendments and remarks filed with an RCE on 12/17/2020 have been fully considered and they are persuasive.
The cited references to Yi and Chang fail to teach or suggest the combination of elements as recited in the claims. In addition, an updated search has been performed and no art has been found that either alone or in combination meets the combination of elements in the claims.
For example, the closest art found to Basu Mallick, discloses methods for establishing a secure communication link between a mobile station and a secondary base station by triggering an update of a security key in the UE (figs. 13-16 and their description in the specification). However, there is no disclosure of “after sending the second message, performing, by the UE, first security processing on uplink data on the first bearer, to obtain second uplink data, wherein the first security processing comprises: integrity protection for data on the signaling radio bearer, encryption processing for the data on the signaling radio bearer, or encryption processing for data on the data radio bearer; and sending the second uplink data by the UE, wherein the second uplink data comprises a first security parameter indication, and the first security parameter indication indicates a third security parameter used in the first security processing of the second uplink data, and wherein the first security parameter indication is a logical channel identifier, and different logical channel identifiers separately correspond to the first security parameter and the second security parameter.” These limitations in combination .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 20160366175 to Bassu-Mallick et al.
USPGPUB 20170215225 to Yi et al. that discloses a method and a device for processing a PDCP PDU in a dual connectivity system, the method comprising: receiving an RRC (Radio Resource Control) reconfiguration message including a new security configuration; receiving a PDCP (Packet Data convergence Protocol) control PDU (Protocol Data Unit) indicating from which PDCP data PDU the new security configuration is applied; applying the new security configuration from the PDCP data PDU indicated by the PDCP control PDU.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466